Although we are satisfied that there is an obligation on the part of the defendant, in the nature of a quasi-bailee, with respect to the luggage of passengers which may not under some circumstances be limited to the period when passengers are asleep at night, as in Goldstein v. Pullman Co. (220 N. Y. 549), we do not reach the question here. (See, also, 13 C. J. S., Carriers, § 914.) There is sufficient proof in the record to support a finding that the plaintiff failed to prove her freedom from contributory negligence. Under the circumstances, the determination of the Appellate Term is unanimously affirmed on the facts and the law, with costs to the respondents. Concur — Breitel, J. P., Rabin, Frank, McNally and Stevens, JJ.